Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments filed 4/19/21 have been fully considered, but they are not deemed to be persuasive.  Applicant argues that the cited references do not teach “generating a volumetric model based on at least one of the first voxel or the first voxel and at least one other voxel marked as a boundary voxel.”  Specifically, BAWA teaches the performance of edge detection before the starting of region growing (Bawa, figure 5.1 – Flow chart for Integrating region growing and Edge Detection; and 5.2.1.3 Edge Region Detection; see also Fan’s figures 1 and 6 – boundary detection) in which pixels in 2D space, or voxels in 3D space, marked as a boundary used to generate the 2D model, or 3D volumetric model.  The analogous of the edge detection in 2D space and the surface boundary detection in 3D space is obvious with the similarity of the defined connections between the pixels in 2D case and voxels in 3D case (Lorentzen, 9.2 Results – the similarity between the 2D case “S2DRG” and the 3D case “S3DRG”).  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over LORENTZEN (Fast seeded region growing in a 3D grid) in view of BAWA (Edge Based Region Growth) and FAN et al (Seeded region growing: an extensive and comparative study).

As per claim 1, Lorentzen teaches the claimed “computer-implemented method for voxelizing a mesh representation to generate a volumetric model,” the method comprising: “identifying a first voxel that intersects the mesh representation” (Lorentzen, 

Thus, it would have been obvious, in view of Fan and Bawa, to configure Lorentzen’s method as claimed by marking the selected voxels as boundary voxels and use them for region growing. The motivation of defining boundary voxels is to simplify the region growing of the voxels on display (Fan, figures 1 and 6).


Claim 2 adds into claim 1 “wherein identifying the first voxel comprises: dividing an orthographic domain into voxels of a specified width, height, and depth to generate the grid array; and marking, as boundary voxels, one or more voxels in the grid array that intersect the mesh representation” (Lorentzen, figure 4; Bawa, figures 4.1 and 4.2; Fan, figures 6-9).



Claim 4 adds into claim 1 “identifying a second set of voxels included in the grid array, wherein each voxel in the second set of voxels has at least one voxel marked as an external voxel and is adjacent to at least one of a boundary voxel and an interior voxel” (Lorentzen, figure 4, 9.1 Description); “determining a subset of voxels included in the second set of voxels that reside inside a boundary associated with the volumetric model” (Lorentzen, Algorithms 2 and 3 - labels the current voxel and updates the queue containing voxels that are candidates to join the current region); and “marking each voxel in the subset of voxels as a potentially interior voxel” (Lorentzen, Algorithms 2 and 3 - labels the current voxel and updates the queue containing voxels that are candidates to join the current region).

Claim 5 adds into claim 4 “wherein determining the subset of voxels included in the second set of voxels comprises computing a winding number for each voxel in the second set of voxels” which is well known in the art (official notice) to use a winding number to decide whether the voxel is inside/outside the object. It would have been obvious to configure Lorentzen’s method as claimed by using a winding number to decide the interior/exterior voxels. The motivation is to use the well-known property of winding number to provide the visual characteristics of the voxels on display.

Claim 6 adds into claim 4 “wherein determining the subset of voxels included in the second set of voxels comprises determining one or more voxels in the subset of voxels having a winding number that is above a given threshold” which is well known in the art (official notice) to use a winding number that is above a given threshold to decide whether the voxel is inside/outside the object. It would have been obvious to configure Lorentzen’s method as claimed by using a winding number that is above a given threshold to decide the interior/exterior voxels. The motivation is to use the well-known property of winding number to provide the visual characteristics of the voxels on display.

Claim 7 adds into claim 4 “repeating the steps of identifying a second set of voxels, determining a subset of voxels, and marking each voxel in the subset of voxels as a potentially interior voxel until a completion criterion is met” (Lorentzen, 9.1 Description, page 17; Bawa, 4.1.2 Basic region growing Approach and 5.2 Integrating Region growing and Edge Detection; Fan, examples in figures 6-9).

Claim 8 adds into claim 7 “wherein the completion criterion includes determining that no voxel included in the second set of voxels resides inside a boundary of the volumetric model” (Lorentzen, 5 Region growing, page 8 and 9.1 Description, page 17; Bawa, 4.1.2 Basic region growing Approach and 5.2 Integrating Region growing and Edge Detection; Fan, figure 6 shows an example of boundary detection).



Claim 10 adds into claim 1 “wherein generating the volumetric model is further based at least in part on one remaining voxel marked as an interior voxel” (Lorentzen, 9.1 Description, page 20, 1st paragraph -different regions are labelled accordingly. In a special case of only two regions, once all voxels of a region are identified (e.g., exterior), the remaining voxels belong to other region (e.g., interior); Bawa, 5.2.2 Definition of region growing seeds; Fan, figures 6-9).

Claims 11-20 and 21 claim one or more non-transitory computer-readable storage media including instructions and a system based on the method of claims 1 -10; therefore, they are rejected under a similar rationale.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHU K NGUYEN/        Primary Examiner, Art Unit 2616